UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29609 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 8,424,600 shares outstanding as of July 31, 2010. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 1.Basis of Presentation 4 2.Use of Estimates 4 3.Stock-Based Compensation and Stock Option Activity 4 4.Net Loss per Share 7 5.Short-Term Investments 7 6.Prepaid and Other Current Assets 8 7.Property and Equipment 8 8.Internal Use Software 8 9.Accrued Expenses 9 10.New Accounting Pronouncements 9 11.Commitments and Contingencies 10 12.Provision for Income Taxes 12 13.Security Deposits 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Company Overview 14 Executive Summary of Operations and Financial Position 18 Seasonality 19 Results of Operations for the Three and Six Months Ended June 30, 2010 Compared to the Three and Six Months Ended June 30, 2009 20 Critical Accounting Policies and Management Estimates 22 Contractual Obligations 25 Liquidity and Capital Resources 25 Recent Accounting Pronouncements 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4(T). Controls and Procedures 27 PART II. OTHER INFORMATION 28 Item 1.Legal Proceedings 28 Item 1A.Risk Factors 28 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3.Defaults Upon Senior Securities 29 Item 4.Removed and Reserved Item 5.Other Information 29 Item 6.Exhibits 30 SIGNATURES 31 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets June 30, December 31, 2009 (1) (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $92 and $119 Prepaid expenses and other current assets, current portion Reimbursable tenant improvements - Security deposits, current portion Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Reimbursable tenant improvements - Security deposits, net of current portion Internal use software, net of accumulated amortization Prepaid expenses and other assets, net of current portion 9 20 Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Obligations under capital leases - 6 Unearned revenue, current portion Deferred rent, current portion 90 88 Total current liabilities LONG TERM LIABILITIES: Idle lease accrual, net of current portion Unearned revenue, net of current portion Deferred rent, net of current portion Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 11) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,424,626 and 8,283,296 shares issued; and 8,424,600 and 8,283,270 shares outstanding 1 1 Treasury stock, at cost: 26 and 26 shares - - Additional paid in capital Accumulated other comprehensive income / (loss) 4 (3 ) Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ (1) Derived from audited financial statements included in the 2009 Annual Report. See accompanying notes to the unaudited condensed consolidated financial statements. 1 Onvia, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) (In thousands, except per share data) (In thousands, except per share data) Revenue Subscription $ Content license Management information reports Other 90 64 Total revenue Cost of revenue Gross margin Operating expenses: Sales and marketing Technology and development General and administrative Total operating expenses Loss from operations ) Interest and other income, net 55 8 71 11 Net loss $ ) $ ) $ ) $ ) Unrealized gain / (loss) on available-for-sale securities 2 (1
